Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “gait environment” of Claims 31-58 and “display” of claims 45 and 48.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display” of Claims 45 and 48 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 31, 43, and 50 are objected to because of the following informalities:  
Claim 31 Line 10 recites “based a”, it is suggested that Applicant replace the limitation with --based on a --.
Claim 31 Line 11 recites “corresponding a plurality”, it is suggested that Applicant replace the limitation with --corresponding to a plurality--.
Claim 43 Line 5 recites “based a”, it is suggested that Applicant replace the limitation with --based on a --.
Claim 43 Line 6 recites “corresponding a plurality”, it is suggested that Applicant replace the limitation with --corresponding to a plurality--.
Claim 43 Line 9 recites “a walking assistance apparatus”, a walking assistance apparatus have previously been recited and therefore “a” should be replaced with --the--.
Claim 50 Line 18 recites “a walking assistance apparatus”, a walking assistance apparatus have previously been recited and therefore “a” should be replaced with --the--.               Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 31-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 31-58 recite “gait environment”. This limitation lacks support in the original disclosure and therefore is considered new matter since a gait environment may represent subject matter that could be more broad, narrow, or not supported in the original disclosure. 
Claims 45 and 48 recite “output the determined gait environment on a display”. A display lacks support in the original disclosure and therefore is considered new matter. 
Claim 47 Lines 1-2 recite “a device”. This limitation is considered new matter since “a device” is very broad and lacks support in the original disclosure. At most Applicant has support for “external device”, “wearable device”,” processing device”, “computer storage medium or device”, or “hard-ware device”. A device is considered new matter since it is so broad and may encompass devices not previously disclosed and is therefore considered new matter.            Applicant may overcome the rejection by clearly pointing out support for the limitation in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-58 recite “gait environment”. Since there is a lack of support in the original disclosure for a “gait environment” it is unclear what the metes and bounds of a “gait environment” are and therefore render the claim indefinite.
Claim 43 recites “generating a current gait pattern”, “generating a gait feature”, “determining a gait environment”, and “driving a walking assistance apparatus”. Although the claim recites “a method, performed by an apparatus including one or more processors”, it is unclear if the generating, determining, and driving are done by the processors or another component of the apparatus not claimed. In order to proceed, it is suggested that Applicant amend the limitations to be -- generating by the one or more processors, a gait feature”, “determining by the one or more processors, a gait environment”, and “driving by the one or more processors, a walking assistance apparatus--.
Claim 47 recites “a device”, the limitation is indefinite since Applicant does not indicate what the device is and therefore it is unclear what the metes and bounds of “a device” are. It would appear as though the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784